Hall, J.
 This suit involves the correct location of the line between parcels of land owned by the respective parties hereto. No adverse possession by either party is claimed. Each party had the line surveyed by competent surveyors and the chancellor adopted the line as run and established by the surveyor employed by appellee. We think the weight of the evidence supports the chancellor’s decision, and, at least, we cannot say that he was manifestly wrong. The decree will therefore be affirmed.
Affirmed.
Roberds, P. J., and Lee, Kyle and Holmes, JJ., concur.